52 F.3d 333
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald Joshua HOFFMAN, aka:  Ronald J. Hoffman, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-56479.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 13, 1995.

1
Before:  HALL and RYMER, Circuit Judges, and FITZGERALD,** Senior District Judge.


2
MEMORANDUM***


3
Hoffman appeals the denial of his motion to correct sentence pursuant to 28 U.S.C. Sec. 2255.  Essentially the same arguments that we have previously rejected in connection with earlier appeals from judgment, sentence, and denial of motions for new trial are repeated.  The district court's discretionary decisions with respect to abuse of trust, use of a special skill in committing the crime, and not to depart downward from Hoffman's guideline range afford no basis for challenging the legality of his sentence under Sec. 2255--whether or not Hoffman's contentions about the downgrading of the status of CONTAM after his offense was committed are correct.  We therefore affirm.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3